Case 5:20-cv-00571-GKS-PRL Document 11 Filed 03/25/21 Page 1 of 2 PageID 44




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION

CHRISTINE NISSEN,

       Plaintiff,

v.                                                       Case No: 5:20-cv-571-GKS-PRL

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                         ORDER

       As has become normal practice in social security appeals, the Commissioner has filed

a motion for a 90-day stay because the SSA has not been able to prepare the certified

administrative record due to the backlog caused by both the COVID-19 pandemic and rising

court filings. The Commissioner represents that the instant motion is unopposed.

       Upon due consideration, the Commissioner’s motion (Doc. 10) is GRANTED. The

Commissioner’s deadline to file the certified administrative record and answer Plaintiff’s

complaint is extended until June 28, 2021. The Commissioner is encouraged to make all

efforts to meet this deadline.

       DONE and ORDERED in Ocala, Florida on March 25, 2021.




Copies furnished to:

Counsel of Record
Case 5:20-cv-00571-GKS-PRL Document 11 Filed 03/25/21 Page 2 of 2 PageID 45




Unrepresented Parties




                                    -2-
